 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
          ESTATE OF WANGSHENG LENG,
          by and through administrator LIPING
 7
          YANG,
 8                              Plaintiff,                  C19-490 TSZ
 9             v.                                           MINUTE ORDER
10        CITY OF ISSAQUAH, et al.,
11                              Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)   The parties’ agreed motion to continue trial and related deadlines, docket
14
     no. 44, is GRANTED as follows:
15
                                                                  Friday,
            JURY TRIAL DATE (1-2 weeks)
16                                                                September 18, 2020

17          Disclosure of expert testimony                        March 31, 2020

18          Discovery motions filing deadline                     April 23, 2020

19          Discovery completion deadline                         June 1, 2020
20
            Dispositive motions filing deadline                   June 25, 2020
21          Deadline for filing motions related to expert
                                                                  July 2, 2020
            testimony (e.g., Daubert motions)
22

23

     MINUTE ORDER - 1
 1
            Motions in limine filing deadline                     August 20, 2020
 2
            Agreed pretrial order due                             September 4, 2020
 3
            Trial briefs, proposed voir dire questions, and
                                                                  September 4, 2020
 4          jury instructions due
                                                                  September 11, 2020
            Pretrial conference
 5                                                                at 11:00 a.m.

 6        (2)    A telephonic status conference with the Court’s law clerk is SET for
   February 14, 2020, at 10:00 a.m. Counsel shall meet and confer in advance of that date
 7 concerning a briefing schedule for dispositive motion practice. At the status conference,
   counsel shall report on the progress of third-party discovery from the decedent’s medical
 8 and other treatment providers and on whether they have reached any agreement regarding
   dispositive motion practice. Counsel shall arrange a conference call among themselves
 9 and then contact the Court at (206) 370-8830.
            (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
10
     record.
11          Dated this 24th day of January, 2020.
12
                                                      William M. McCool
13                                                    Clerk

14                                                    s/Karen Dews
                                                      Deputy Clerk
15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
